Title: To Thomas Jefferson from James Rumsey, 22 May 1789
From: Rumsey, James
To: Jefferson, Thomas



Sir
London May 22d. 1789.

The first leasure have I had, after my return from paris to london, was Employed to find out a person that would advance some money for the Tooth drawers, (that I had the honour of receiving from you) for the use of the inventor of them. Several persons seemed willing to give something for them, provided that they would answer the purpose well on Experiment, and wanted me to put them into their hands for that purpose, which I did not think proper to do, not knowing their charactors; I mentioned these Sircumstances to Mr. Vaughan, and he was kind enough to propose shewing them to a Mr. Cline, (or Kline, a famous annotamist who he thought might be depended upon; I have this day called upon Mr. Vaughan to know the result of the application; but to my great surprise Mr. Vaughan informed me, that, Mr. Cline assured him, that such had been in use in England, to his knowledge, for upwards of Sevin years. Mr. Vaughan left them with Mr. Cline, and requested him to make them more public, as he conceived them to be a usefull machine; I confess I have my fears that Mr. Cline has not been Candid in this business, but as I know nothing of him, but what I heard from Mr. Vaughan; I therefore did not think it prudent to Express my doubts to him. I am realy very sorry that I am not able to give you a more satisfactory account of this matter, I shall however take some pains to discover whether such a thing has been in use, in this Country, or not, and shall let you know the result of my Enquiry.
The Machine for my Vessel has not gone on so briskly as I Expected, the case I beleive with all new inventions, the Mechanicks not being able Execute them, with such dispatch as they do those they are acquainted with. I Expect however that an other month will be near the time of Experiment.—I am Sir under many obligations to you, for your kind attention to my business in france, and shall Ever remember your freindship with gratitude.—I have the  honor to be Sir with great Esteem your most obliged and Obt. hbl. Servt.,

James Rumsey

